The judgment of the court was pronounced by
Slidell, J.
The reasons given by the district judge for refusing to hold the defendant liable for the value of the slave are satisfactory.
As to the question of wages it may be that the defendant became answerable for them; but we deem it unnecessary to express an opinion on this point. For if we thought they ought to have been allowed in the court below, the amount would be so small, say not more at the utmost than seven or eight dollars, that according to our uniform practice we would decline reversing the judgment on that ground.
Judgment .affirmed, with costs.